Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 1 of 24




          Exhibit 3
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 2 of 24
       Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 3 of 24



THE HOUSE PERMANENT SELECT                      )
COMMITTEE ON INTELLIGENCE                       )
HVC304 Capitol                                  )
Washington, DC 20515                            )
                                                )
                        Defendant,              )
                                                )
THE HONORABLE ADAM B. SCHIFF,                   )
in his official capacity as Chairman of the     )
House Permanent Select Committee                )
on Intelligence                                 )
HVC304 Capitol                                  )
Washington, DC 20515                            )
                                                )
                        Defendant,              )
                                                )
THE HOUSE COMMITTEE ON FOREIGN                  )
AFFAIRS                                         )
2170 Rayburn House Office Building              )
Washington, DC 20515                            )
                                                )
                        Defendant,              )
                                                )
THE HONORABLE ELIOT L. ENGEL,                   )
in his official capacity as Chairman of the     )
House Committee on Foreign Affairs              )
2170 Rayburn House Office Building              )
Washington, DC 20515                            )
                                                )
                        Defendant,              )
                                                )
THE HOUSE COMMITTEE ON OVERSIGHT                )
AND REFORM                                      )
2157 Rayburn House Office Building              )
Washington, DC 20515                            )
                                                )
                        Defendant,              )
                                                )
THE HONORABLE CAROLYN B. MALONEY, )
in her official capacity as Acting Chair of the )
House Committee on Oversight and Reform         )
2157 Rayburn House Office Building              )
Washington, DC 20515                            )
                                                )
                        Defendant.              )
__________________________________________)

                                              -2-
        Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 4 of 24



                                          COMPLAINT

       Pursuant to 28 U.S.C. §§ 2201 and 2202, Intervenor-Plaintiff John Michael Mulvaney,

the Director of the Office of Management and Budget and the Acting White House Chief of

Staff, files this complaint in this existing interpleader action against Defendants: the United

States House of Representatives; Representative Nancy Pelosi, Speaker of the U.S. House of

Representatives; the House Permanent Select Committee on Intelligence; Representative Adam

B. Schiff, Chairman of the House Permanent Select Committee on Intelligence; the House

Committee on Foreign Affairs; Representative Eliot L. Engel, Chairman of the House Committee

on Foreign Affairs; the House Committee on Oversight and Reform; and Representative Carolyn

B. Maloney, Acting Chair of the House Committee on Oversight and Reform (collectively, the

“House Defendants”). Intervenor-Plaintiff is faced with irreconcilable commands by the

Legislative and Executive Branches of the Government and, accordingly, seeks a declaratory

judgment from this Court as to whether he is lawfully obliged to comply with a subpoena issued

by the House Defendants demanding his testimony “as part of the House of Representatives’

impeachment inquiry,” or he is lawfully obliged to abide by an order from the President not to

appear for that deposition, on the basis of an assertion of immunity from congressional process.

Intervenor-Plaintiff hereby alleges as follows:

                   INTRODUCTION AND SUMMARY OF THE ACTION

       1.      Since February 16, 2017, Intervenor-Plaintiff has served as the Director of the

Office of Management and Budget. Since January 2, 2019, Intervenor-Plaintiff also has served as

the Acting White House Chief of Staff. In both capacities, Intervenor-Plaintiff serves as a

member of President Trump’s Cabinet.




                                                    -3-
        Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 5 of 24



       2.      On Thursday, November 7, 2019, at 6:36 p.m., as part of the House’s

impeachment inquiry, the House Defendants emailed a subpoena to Intervenor-Plaintiff

commanding him to appear and testify about his official duties in connection with the United

States’ relations with Ukraine. That subpoena commanded appearance for a deposition to

commence fewer than 15 hours later, at 9:00 a.m. on Friday, November 8, 2019. Before 9:00

a.m. that morning, the President, acting through the White House Counsel, asserted that

Intervenor-Plaintiff, as a close personal advisor to the President, is immune from congressional

process, and he expressly instructed Intervenor-Plaintiff not to appear and testify in response to

the House’s subpoena.

       3.      The President’s direction was backed by a legal opinion issued by the Department

of Justice’s Office of Legal Counsel (“OLC”). The OLC opinion explained that, under both

Democratic and Republican administrations, OLC consistently has concluded that close personal

advisors of presidents are immune from compelled congressional testimony.

       4.      The email attaching the House’s subpoena to Intervenor-Plaintiff, however,

threatened to initiate “a contempt proceeding” against him, or to draw an unspecified “adverse

inference against” him, if he refused to comply with the subpoena—even if his refusal came “at

the direction or behest of the President,” the head of Intervenor-Plaintiff’s branch of

Government. See Ex. A at 1. The House Defendants, in other words, have threatened—and

currently do threaten—to take legal action against a member of a co-equal branch of government

for acceding to an order of the head of his branch where that order is one consistently deemed

lawful by Democratic and Republican administrations alike.

       5.      Intervenor-Plaintiff therefore seeks a declaratory judgment pronouncing that the

House Defendants (1) may not take adverse action against him, as a member of the Executive



                                                    -4-
        Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 6 of 24



Branch, for noncompliance with the issued congressional subpoena where that noncompliance is

at the direction of the President (and that direction is consistent with the Executive Branch’s

longstanding and indisputably bipartisan position on immunity from congressional process), and

furthermore (2) may not take action against him for any non-compliance that predates any such

judicial ruling.

                                    JURISDICTION AND VENUE
        6.         This Court has jurisdiction pursuant to 28 U.S.C. § 1331. This case arises under

Articles I and II of the Constitution of the United States, and implicates Article I, Section 2,

Clause 5, which provides that the House of Representatives shall have “the sole Power of

Impeachment,” and Article II, Section 1, Clause 1, which vests the “executive Power … in a

President of the United States of America.”

        7.         This Court has authority to issue a declaratory judgment and order other relief that

is just and proper pursuant to 28 U.S.C. §§ 2201 and 2202.

        8.         Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(e)(1) & (b)(2). Each

of the Defendants performs his, her, or its official duties in this judicial district, and a substantial

part of the events or omissions giving rise to this action occurred in this judicial district.

                                               PARTIES
        9.         Intervenor-Plaintiff John Michael Mulvaney is a citizen of South Carolina.

        10.        Defendant United States House of Representatives is established by Article I,

Section 1 of the Constitution of the United States, and it is vested with “the sole Power of

Impeachment.” U.S. CONST., art. I, § 2, cl. 5.

        11.        Defendant Nancy Pelosi is the Speaker of the House of Representatives. She is

sued in her official capacity.




                                                       -5-
        Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 7 of 24



        12.     Defendant House Permanent Select Committee on Intelligence is a committee of

Defendant United States House of Representatives.

        13.     Defendant Adam B. Schiff is the Chairman of the House Permanent Select

Committee on Intelligence. He is sued in his official capacity.

        14.     Defendant House Committee on Foreign Affairs is a committee of Defendant

United States House of Representatives.

        15.     Defendant Eliot L. Engel is the Chairman of the House Committee on Foreign

Affairs. He is sued in his official capacity.

        16.     Defendant House Committee on Oversight and Reform is a committee of

Defendant United States House of Representatives.

        17.     Defendant Carolyn B. Maloney is the Acting Chair of the House Committee on

Oversight and Reform. She is sued in her official capacity.

        18.     Defendant Donald J. Trump is the President of the United States. He is sued in his

official capacity.

                                   FACTUAL ALLEGATIONS

        19.     Intervenor-Plaintiff has served as the Director of the Office of Management and

Budget since February 16, 2017. Since January 2, 2019, Intervenor-Plaintiff also has served as

the Acting White House Chief of Staff. In both capacities, Intervenor-Plaintiff serves as a

member of President Trump’s Cabinet and as a close personal advisor to President Trump.

Among Intervenor-Plaintiff’s many duties as Acting White House Chief of Staff and Director of

the Office of Management and Budget is advising the President with respect to national security

policy, as well as coordinating the implementation of national security policy among the relevant




                                                   -6-
        Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 8 of 24



Executive Branch agencies, including but not limited to the Department of State, the Department

of Defense, and the Office of Management and Budget.

       20.     On November 7, 2019, Defendant Schiff, through Committee counsel, sent to

Intervenor-Plaintiff an electronic message, “as part of to the House of Representatives’

impeachment inquiry, … transmitting a subpoena that compels [Intervenor-Plaintiff] to appear”

for a deposition at 9:00 a.m. on November 8, 2019. Although the subpoena apparently was

signed by Defendant Schiff on Monday, November 4, 2019, Committee counsel did not send the

subpoena to Intervenor-Plaintiff—or alert him to its existence—until 6:36 p.m. on Thursday,

November 7, 2019. Exhibit A at 1.

       21.     Committee counsel’s electronic message explained that the “subpoena is being

issued by the Permanent Select Committee on Intelligence under the Rules of the House of

Representatives in exercise of its oversight and legislative jurisdiction and after consultation with

the Committee on Foreign Affairs and the Committee on Oversight and Reform.” Id.

       22.     The electronic message described the subject and scope of the investigation as

follows: “The deposition transcript shall be collected as part of the House’s impeachment inquiry

and shared among the Committees, as well as with the Committee on the Judiciary as

appropriate.” Id.

       23.     Because the subpoena seeks testimony concerning Intervenor-Plaintiff’s service

as a senior confidential advisor to the President, Intervenor-Plaintiff provided the White House

Counsel with a copy of the subpoena, and requested that the White House Counsel notify him of

the President’s position on the subpoena.

       24.     On November 8, 2019, the White House Counsel transmitted a letter to counsel

for Intervenor-Plaintiff, asserting the “constitutional immunity of current and former senior



                                                    -7-
        Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 9 of 24



advisers to the President” and instructing Intervenor-Plaintiff not to appear and testify in

response to the subpoena. Exhibit B at 2. The White House Counsel stated that the Office of

Legal Counsel of the Department of Justice had “advised [him] that [Intervenor-Plaintiff] is

absolutely immune from compelled congressional testimony with respect to matters related to his

service as a senior adviser to the President.” Id. at 1. The White House Counsel enclosed the

opinion of the Office of Legal Counsel, and it is included as part of Exhibit B hereto.

       25.     The White House Counsel further informed Intervenor-Plaintiff’s counsel that, “in

order to protect the prerogatives of the Office of the President today and in the future, and in

response to your request, the President directs Mr. Mulvaney not to appear at the Committee’s

scheduled deposition on Friday, November 8, 2019.” Id. at 2.

       26.     Intervenor-Plaintiff is not aware of any Supreme Court decision establishing that

the congressional subpoena controls here, as the House Defendants have insisted.

       27.     Indeed, for nearly a half century, OLC consistently has opined that “‘the President

and his immediate advisers are absolutely immune from testimonial compulsion by a

Congressional committee’ on matters related to their official duties.” Memorandum for the

Counsel to the President from Steven A. Engel, Assistant Attorney General, Office of Legal

Counsel, Re: Testimonial Immunity Before Congress of Former Counsel to the President, 43 Op.

O.L.C., slip op. at *1 (May 20, 2019) (“Engel Opinion”) (quoting Memorandum for All Heads of

Offices, Divisions, Bureaus and Boards of the Department of Justice, from John M. Harmon,

Acting Assistant Attorney General, Office of Legal Counsel, Re: Executive Privilege at 5 (May

23, 1977)). OLC has reaffirmed this position more than a dozen times over the course of the last

nine administrations of both political parties. See Engel Opinion at 3 n.1 (citing OLC opinions

from the administrations of every President since President Nixon).



                                                    -8-
        Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 10 of 24



        28.    The Executive Branch apparently has refused, with few exceptions, to permit

close White House advisors to the President to testify before Congress since the 1940s, when the

Executive Office of the President was created. See id. at 7. OLC articulated the legal basis for

testimonial immunity of close Presidential advisors in 1971 in a Memorandum authored by then-

Assistant Attorney General William H. Rehnquist. See Memorandum for John D. Ehrlichman,

Assistant to the President for Domestic Affairs, from William H. Rehnquist, Assistant Attorney

General, Office of Legal Counsel, Re: Power of Congressional Committee to Compel

Appearance or Testimony of “White House Staff” (Feb. 5, 1971). Assistant Attorney General

Rehnquist defined the scope of the immunity as follows:

               The President and his immediate advisers — that is, those who
               customarily meet with the President on a regular or frequent basis
               — should be deemed absolutely immune from testimonial
               compulsion by a congressional committee. They not only may not
               be examined with respect to their official duties, but they may not
               even be compelled to appear before a congressional committee.

Id. at 7.

        29.    Both in his capacity as the Acting White House Chief of Staff and as the Director

of the Office of Management and Budget, Intervenor-Plaintiff met with and advised President

Trump directly on a frequent and regular basis and implemented President Trump’s plans.

        30.    The Rehnquist Memorandum repeatedly, and apparently without exception, has

been reaffirmed in opinions by heads of OLC from both political parties. See, e.g., Letter to

Phillip E. Areeda, Counsel to the President, from Antonin Scalia, Assistant Attorney General,

Office of Legal Counsel (Sept. 25, 1974) (enclosing a Memorandum); Letter Opinion for the

Counsel for the President from Christopher H. Schroeder, Acting Assistant Attorney General,

Office of Legal Counsel, Re: Immunity of the Counsel to the President from Compelled

Congressional Testimony, 20 Op. O.L.C. 308 (1996); Memorandum Opinion for the Counsel to

                                                   -9-
       Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 11 of 24



the President from Karl R. Thompson, Acting Assistant Attorney General, Office of Legal

Counsel, Re: Immunity of the Assistant to the President and Director of the Office of Political

Strategy and Outreach from Congressional Subpoena, 38 Op. O.L.C., slip op *1 (July 15, 2014)

(“Thompson Memorandum”).

       31.     OLC’s rationale for this immunity begins with the premise that “[t]he President is

a separate branch of government. He may not compel congressmen to appear before him. As a

matter of separation of powers, Congress may not compel him to appear before it.” Engel

Opinion at 4 (quoting Memorandum for Edward C. Schmults, Deputy Attorney General, from

Theodore B. Olson, Assistant Attorney General, Office of Legal Counsel at 2 (July 29, 1982)).

OLC has reasoned that the testimonial immunity enjoyed by the President himself necessarily

must extend to his close confidential advisors whose only function is to advise and assist the

President in carrying out his duties: “For the President’s absolute immunity to be fully

meaningful, and for these separation of powers principles to be adequately protected, the

President’s immediate advisers likewise must have absolute immunity from congressional

compulsion to testify about matters that occur during the course of discharging their official

duties.” Thompson Memorandum, 38 Op. O.L.C., slip op. at *2. Absent testimonial immunity

against Congressional process, according to OLC, the President’s “strong interests in

confidentiality, as well as the President’s ability to obtain sound and candid advice” would be

impaired. Engel Opinion, 43 Op. O.L.C., slip op. at *5.

       32.     On the other hand, what apparently is the only judicial decision to address the

question has concluded that the President’s close advisors do not enjoy absolute immunity from

Congressional process. In Committee on the Judiciary v. Miers, 558 F. Supp. 2d 53 (D.D.C.

2008), the House Committee on the Judiciary brought suit against Counsel to the President



                                                  - 10 -
       Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 12 of 24



Harriet Miers and White House Chief of Staff Joshua Bolten to enforce its subpoenas for

testimony and documents relating to the termination of nine United States Attorneys. District

Judge Bates explained that Supreme Court authority on this question “powerfully suggests that

such advisors do not enjoy absolute immunity.” Id. at 99. The district court pointed out, see id. at

100–03, that in Harlow v. Fitzgerald, the Supreme Court held that senior presidential advisors do

not enjoy absolute immunity from civil suits based on official acts, even where the Court

previously had held that the President himself is absolutely immune from civil suits based on

official acts. See 457 U.S. 800 (1982); see also Nixon v. Fitzgerald, 457 U.S. 731, 749 (1982).

The court emphasized the narrow scope of its decision, holding “only that Ms. Miers (and other

senior presidential advisors) do not have absolute immunity from compelled congressional

process in the context of this particular subpoena dispute.” Miers, 558 F. Supp. 2d at 105–06.

       33.     The district court in Miers further concluded that the Counsel to the President was

not entitled to absolute or qualified immunity at least in part because the inquiry did not “involve

the sensitive topics of national security or foreign affairs.” Id. at 105. National security and

foreign affairs are at the heart of the information that the House Defendants seek from

Intervenor-Plaintiff in connection with the House’s impeachment inquiry.

       34.     The district court’s decision in Miers was stayed pending appeal. See Comm. on

the Judiciary of the U.S. House of Representatives v. Miers, 542 F.3d 909, 910–11 (D.C. Cir.

2008) (per curiam). The case settled, and the appeal was dismissed before any further action was

taken by the court of appeals. Comm. on the Judiciary of the U.S. House of Representatives v.

Miers, No. 08-5357, 2009 WL 3568649, at *1 (D.C. Cir. Oct. 14, 2009). Subsequent OLC

decisions from both the Obama Administration and the Trump Administration have “respectfully

disagree[d] with the district court’s conclusion in Miers and adhere[d] to this Office’s long-



                                                    - 11 -
       Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 13 of 24



established position that the President’s immediate advisers are absolutely immune from

compelled congressional testimony.” Engel Opinion, 43 Op. O.L.C., slip op. at *14 (citing

Thompson Memorandum, 38 Op. O.L.C., slip op. at *5–9).

        35.     In short, there apparently is no controlling judicial authority that definitively

undermines the Executive Branch’s consistent bipartisan conclusion that close personal advisors

of the President are bound to abide by the President’s assertions of immunity, even in the face of

congressional subpoenas for testimony. Especially on matters pertaining to national security and

foreign affairs, close personal advisors of the President, like Intervenor-Plaintiff, generally are

obligated to follow Presidential orders instructing them to accede to longstanding bipartisan legal

positions of the Executive Branch. There exists, to Intervenor-Plaintiff’s knowledge, no

controlling authority otherwise, notwithstanding the House Defendants’ threats against

Intervenor-Plaintiff.

                                       CLAIM FOR RELIEF
                                              COUNT I
                                       Declaratory Judgment

        36.     Intervenor-Plaintiff incorporates by reference and realleges the preceding

paragraphs, as if set forth fully herein.

        37.     Intervenor-Plaintiff is bound by his oath of office to abide by the lawful

constitutional commands of both the President and the House of Representatives.

        38.     More particularly, Intervenor-Plaintiff has a duty to abide by a lawful

constitutional assertion of immunity by the President and a lawful instruction by the President

that he decline to testify before Congress concerning his official duties as a close advisor to the

President. Intervenor-Plaintiff likewise has a general duty to comply with a lawful, constitutional

subpoena issued to him by a duly-authorized committee of the U.S. House of Representatives.

                                                    - 12 -
       Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 14 of 24



       39.     The House Defendants assert that Intervenor-Plaintiff is lawfully obligated to

comply with the subpoena they issued to him, and it is a federal criminal offense to willfully fail

“to give testimony or to produce papers” in response to a lawful subpoena issued by “any

committee of either House of Congress, … punishable by a fine … and imprisonment in a

common jail for not less than one month nor more than twelve months.” 2 U.S.C. § 192.

       40.     President Trump, the head of Intervenor-Plaintiff’s branch of the government,

asserts that Intervenor-Plaintiff is lawfully obligated to abide by the President’s assertion of

immunity from Congressional process and his instruction that Intervenor-Plaintiff not appear and

testify in response to the subpoena.

       41.     Intervenor-Plaintiff has, at a minimum, reasonable cause to believe that the

President’s assertion of immunity on behalf of Intervenor-Plaintiff, and order that Intervenor-

Plaintiff not attend the relevant deposition, is and are valid and binding on Intervenor-Plaintiff.

       42.     The House Defendants threaten to take action against Intervenor-Plaintiff for

acceding to a longstanding, bipartisan legal position, as adopted here by the President.

       43.     Intervenor-Plaintiff is neither authorized nor able to resolve a Constitutional

dispute between the Legislative and Executive Branches of our government; instead, “[i]t is

emphatically the province and the duty of the judicial department to say what the law is.”

Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803).

       44.     Accordingly, Intervenor-Plaintiff is “an interested party seeking” a declaration of

his “rights and other legal relations” with the House Defendants. See 28 U.S.C. § 2201(a).

Intervenor-Plaintiff seeks only to be insulated from adverse action by the House Defendants

based on his having followed the President’s order at a time before the Judicial Branch had

definitely resolved the questions at issue.



                                                    - 13 -
      Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 15 of 24



                                      PRAYER FOR RELIEF

       WHEREFORE, Intervenor-Plaintiff respectfully prays that this Court:

       A.        Pursuant to 28 U.S.C. §§ 2201 and 2202, enter declaratory relief as follows:

                 1.     Declare whether the House Defendants may compel Intervenor-Plaintiff to

                        testify where the President has instructed him, as a close personal advisor,

                        not to do so on grounds of immunity.

                 2.     Declare that the House Defendants may not take adverse action against

                        Intervenor-Plaintiff based on his decision to follow the President’s

                        directive to assert that immunity at a time when the Judicial Branch had

                        not definitively resolved the question.

       B.        Expedite its consideration and resolution of this case in light of the pending

impeachment proceedings.

       C.        Grant such other and further relief as may be just and proper under the

circumstances.


DATED: November 8, 2019                                Respectfully submitted,

                                                       /s/ William Pittard
                                                       William Pittard (DC Bar No. 482949)
                                                       Christopher C. Muha (DC Bar No. 987116)
                                                       KAISERDILLON PLLC
                                                       1099 14th Street NW – 8th Floor West
                                                       Washington, DC 20005
                                                       T: (202) 640-2850
                                                       F: (202) 280-1034
                                                       wpittard@kaiserdillon.com
                                                       cmuha@kaiserdillon.com

                                                       Attorneys for John Michael Mulvaney




                                                    - 14 -
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 16 of 24




         Exhibit A
                Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 17 of 24




From: Noble, Daniel
Sent: Thursday, November 7, 2019 6:36 PM
To: Mulvaney, Mick M. EOP/WHO
Cc: Bergreen, Timothy <                                     ; Bitar, Maher                                  ; Goldman,
Daniel                                    Mitchell, Nicolas                                       ; Wirkkala, Rheanne
                                      Rapallo, Dave                                   ; Grooms, Susanne Sachsman
                                   ; Kenny, Peter                                  ; Carey, Laura
                               Bair, James                                 ; Purpura, Michael M. EOP/WHO

Subject: Subpoena ‐ House Impeachment Inquiry

Mr. Mulvaney,

Please see the attached subpoena commanding you to appear for a deposition as part of the House of Representatives’
impeachment inquiry at the previously noticed date, time, and location: November 8, at 9:00 a.m. in HVC‐304, The
Capitol.

This subpoena is being issued by the Permanent Select Committee on Intelligence under the Rules of the House of
Representatives in exercise of its oversight and legislative jurisdiction and after consultation with the Committee on
Foreign Affairs and the Committee on Oversight and Reform. The deposition transcript shall be collected as part of the
House’s impeachment inquiry and shared among the Committees, as well as with the Committee on the Judiciary as
appropriate. Your failure or refusal to comply with the subpoena, including at the direction or behest of the President,
shall constitute further evidence of obstruction of the House’s impeachment inquiry and may be used as an adverse
inference against you and the President. Moreover, your failure to appear shall constitute evidence that may be used
against you in a contempt proceeding.

Attached for your reference are the House deposition regulations and HPSCI’s Rules of Procedure.

Please confirm receipt.

Sincerely,



Daniel S. Noble
Senior Investigative Counsel (Majority)
House Permanent Select Committee on Intelligence
The Capitol (HVC‐304)
Desk:
Cell:
Secure:




                                                            1
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 18 of 24
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 19 of 24
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 20 of 24




         Exhibit B
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 21 of 24
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 22 of 24
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 23 of 24
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 24 of 24
